UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7248


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEORGE CHAMBERS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:94-cr-00089-JRS-1)


Submitted:    July 23, 2009                 Decided:   August 12, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Chambers, Appellant Pro Se. Richard Daniel Cooke, Joan
Elizabeth Evans, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George    Chambers   appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    See United States v. Chambers, No. 3:94-

cr-00089-JRS-1 (E.D. Va. June 19, 2008).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2